F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        May 16, 2006
                    UNITED STATES CO URT O F APPEALS
                                                                     Elisabeth A. Shumaker
                                 TENTH CIRCUIT                           Clerk of Court



 LISA JANE GRAHAM ,

       Petitioner-A ppellant,
 v.                                                     No. 05-3485
                                                 (D.C. No. 03-CV-3075-SAC)
 RICHARD KOERNER; and PHIL                                (D . Kan.)
 KLINE,

       Respondents-Appellees.



                       OR DER DENYING CERTIFICATE
                            OF APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Lisa Graham, a Kansas state prisoner proceeding pro se, requests a

certificate of appealability (“COA”) to appeal the denial of her 28 U.S.C. § 2254

petition for habeas corpus. For substantially the same reasons set forth by the

district court, we D EN Y a COA and DISM ISS.

      After being convicted of making a criminal threat, battery, and criminal

trespass in 1999, Graham appealed to the Kansas Court of Appeals arguing that

her rights to a fair trial and to a unanimous jury verdict were violated by the trial

court’s failure to give the jury a unanimity instruction. The Court of Appeals

affirmed the convictions, and the Kansas Supreme Court denied review.
      Graham then filed a petition for post-conviction relief in Saline County

District Court under K.S.A. § 60-1507, alleging that she had been denied effective

assistance of counsel both during trial and on direct appeal (“first application for

post-conviction relief”). Summarily denying her petition, the state district court

found Graham’s claim was “moot” because she was serving a term of

imprisonment imposed for another subsequent criminal violation. Graham did not

appeal this judgment. Instead, she filed a second § 60-1507 petition reasserting

her ineffective assistance of counsel claim and alleging misconduct by the

prosecutor in his closing argument and error by the trial court in not instructing

the jury on lesser included crimes (“second application for post-conviction

relief”). This petition was summarily dismissed as successive, and, as a result,

Graham w as precluded from filing additional challenges (including an appeal of

this second denial) without the permission of the court. Thus, even though

Graham filed a notice of appeal of this second petition, no appeal was docketed

by the Kansas Court of Appeals.

      Graham then filed the instant § 2254 habeas petition in federal district court

repeating the claims asserted in her second § 60-1507 petition. The district court

denied the petition finding that Graham procedurally defaulted by failing to

comply with state rules for filing an appeal from the denial of post-conviction




                                         -2-
relief. Her subsequent application for a COA was also denied. Failing to secure

a COA from that court, Graham now seeks a COA from this court. 1

      Under 28 U.S.C. § 2254(b)(1), habeas corpus may not be granted unless the

applicant has exhausted the remedies available in the state courts. “The

exhaustion requirement is satisfied if the federal issue has been properly

presented to the highest state court, either by direct review of the conviction or in

a postconviction attack.” Dever v. Kansas State Penitentiary, 36 F.3d 1531, 1534

(10th Cir. 1994).

      Graham failed to appeal the denial of her first post-conviction petition.

“This court may not consider issues raised in a habeas petition ‘that have been

defaulted in state court on an independent and adequate procedural ground [ ]

unless the petitioner can demonstrate cause and prejudice or a miscarriage of




      1
         Graham’s petition was filed after April 24, 1996, the effective date of the
Antiterrorism and Effective D eath Penalty Act (“AEDPA”); as a result, AEDPA’s
provisions apply to this case. See Rogers v. Gibson, 173 F.3d 1278, 1282 n.1
(10th Cir. 1999) (citing Lindh v. M urphy, 521 U.S. 320 (1997)). AED PA
conditions a petitioner’s right to appeal a denial of habeas relief under § 2254
upon a grant of a COA. 28 U.S.C. § 2253(c)(1)(A ). A COA may be issued “only
if the applicant has made a substantial showing of the denial of a constitutional
right.” § 2253(c)(2). This requires G raham to show “that reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been
resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,
484 (2000) (quotations omitted). Because the district court denied Graham a
COA, she may not appeal the district court’s decision absent a grant of COA by
this court.

                                         -3-
justice.’” Thomas v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000) (alteration in

original) (citation omitted).

      In this case, Graham procedurally defaulted twice. She first defaulted when

she failed to appeal the denial of her first application for post-conviction relief.

She also procedurally defaulted with respect to her second application for post-

conviction relief by failing to comply with state rules for filing an appeal.

Because Graham failed to exhaust her state court remedies, we may not review

her claims unless she shows “cause and prejudice or a fundamental miscarriage of

justice.” Id.

      Graham argues that counsel during her criminal trial and direct appeal

failed to preserve or raise claims of constitutional deprivation based on the

alleged misconduct of the prosecutor and the trial court’s failure to properly

instruct the jury. Attorney error amounting to constitutionally ineffective

assistance of counsel can constitute “cause” for a petitioner’s procedural default.

See Coleman v. Thompson, 501 U.S. 722, 754 (1991). However, an ineffective

assistance of counsel claim asserted as cause must be presented as an independent

claim to the state courts. Hawkins v. M ullin, 291 F.3d 658, 670 (10th Cir. 2002).

If, as in this case, that independent claim of ineffective assistance of counsel was

itself procedurally defaulted, then petitioner must establish cause and prejudice

for that default before the independent claim of ineffective assistance of counsel




                                          -4-
can serve as “cause and prejudice” for her other defaulted claims. See Edw ards v.

Carpenter, 529 U.S. 446, 453 (2000).

      As to her first procedural default, Graham states only that she w as unaw are

of her legal right to appeal the denial of relief on her first post-conviction motion.

Graham’s ignorance of applicable rules, however, does not demonstrate cause.

See W atson v. New M exico, 45 F.3d 385, 388 (10th Cir. 1995).

      Graham’s request for a COA is DENIED and the appeal is DISM ISSED.



                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                         -5-